WESTERFIELD, J.
Defendant appeals from a judgment rendered against him on the face of the pleadings.
The petition alleges that plaintiff is the holder in due course, of a certain promissory note, signed by defendant, in the sum of $1,500.00, being the last holder of the note and haying acquired it for value, before maturity.
The defendant answered that:
“Defendant has good reason to disbelieve and therefore specially denies that petitioner is the last holder and owner for a valuable consideration, before maturity, of the note mentioned in said paragraph, and he specifically denies that said note was purchased by petitioner, before maturity, for a valuable consideration, or that he purchased same in good faith.”
The signature of the note is not denied nor is there any plea of want of consideration, the sole defense being, as set forth in the paragraph of defendant’s answer, which we have quoted. In denying that plaintiff was a holder in due course, defendant opened the door for defenses appropriate in a suit between the original payee and the maker, the payer. Having taken this preliminary step and failed to make any other defense whatever we are of the opinion that he has raised no issue and that consequently the trial court was correct in its conclusion.
For the reasons assigned the judgment appealed from is affirmed.